Citation Nr: 0822099	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  03-02 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for status post L4-S1 
posterolateral fusion with complete decompressive 
laminectomies at L4 and L5 (claimed as a back condition).

2.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis with chondromalacia, left knee, prior to 
February 10, 2007.

3.  Entitlement to an evaluation in excess of 40 percent for 
traumatic arthritis, left knee with chondromalacia, from 
February 10, 2007.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1979 to September 
1984.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating 
determination of the Houston, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO). 

At that time, the RO denied an evaluation in excess of 10 
percent for the left knee disorder and denied service 
connection for status post L4-S1 posterolateral fusion with 
complete decompressive laminectomies at L4 and L5.  

The veteran appeared at a hearing before a decision review 
officer at a satellite office in September 2004 and at a 
hearing in San Antonio before the undersigned Law Judge in 
May 2006.  

In a November 2006 decision, the Board found that new and 
material had been submitted to reopen the claim for service 
connection for a back disability.  The Board then remanded 
both issues for further development.  

Following a February 2007 VA examination, the RO, in an 
October 2007 rating determination, increased the veteran's 
left knee disability from 10 to 40 percent and assigned an 
effective date of February 10, 2007.  As a result of the RO's 
actions, the Board has listed the issues as such on the title 
page of this decision.  



FINDINGS OF FACT

1.  The inservice injuries sustained by the veteran to his 
low back were acute and transitory in nature and any current 
low back disability is not of service origin.

2.  Prior to February 10, 2007, the veteran's left knee 
disability was manifested by noncompensable limitation of 
flexion without limitation of extension, subluxation or 
instability.  

3.  From February 10, 2007, the veteran's left knee 
disability has been manifested by noncompensable limitation 
of flexion and limitation of extension to 33 degrees without 
instability or subluxation.


CONCLUSIONS OF LAW

1.  The veteran's status post L4-S1 posterolateral fusion 
with complete decompressive laminectomies at L4 and L5 
(claimed as back condition) was not incurred in or aggravated 
by service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis with chondromalacia, left knee were 
not met prior to February 10, 2007,.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2007).

3.  The criteria for a 50 percent evaluation for traumatic 
arthritis have been met from February 10, 2007, on the basis 
of a 40 percent rating for limitation of extension and a 10 
percent rating for limitation of flexion.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

In April 2002, February 2005, and December 2006 letters, the 
RO informed the veteran of the information and evidence 
necessary to substantiate the claim, what types of evidence 
VA would undertake to obtain, and what evidence the appellant 
was responsible for obtaining.  Assuming arguendo that notice 
on the fourth element is still required; the letters did not 
explicitly tell him to submit all relevant evidence in his 
possession.  An error by VA in providing notice of the 
information and evidence necessary to substantiate a claim 
under 38 U.S.C.A. § 5103(a) is presumptively prejudicial and 
in such a case the burden shifts to VA to demonstrate that 
the error was not prejudicial to the appellant.  Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007).  The letters 
did tell him to submit medical evidence in his possession and 
to tell VA about relevant evidence and that it was his 
responsibility to ensure that VA received the evidence.  He 
was thereby put on notice to submit relevant evidence in his 
possession and he was not prejudiced by the failure of the RO 
to provide explicit notice to submit relevant evidence in his 
possession. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran has substantiated his status as a veteran.  He 
was provided with notice on the second and the third Dingess 
elements, and was provided with notice on the disability 
rating and effective date elements in April 2006 and December 
2006.  

At a minimum, adequate VCAA notice in an increased rating 
claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008). 
The April 2002, February 2005, and December 2006 letters told 
the veteran that he could substantiate his claim with 
evidence that the disability had worsened.  The April and 
December 2006 letters told him that he could substantiate the 
claim with evidence of the effect of the disability on work.  
He was not specifically told that the claim could be 
substantiated with evidence of the impact of the disability 
on daily life.  The veteran was provided a VA examination in 
which the impact of the disability on daily life was 
discussed.  The veteran demonstrated actual knowledge of this 
element, by offering testimony as to the effects of the knee 
disability on everyday life.
The disability is rated in part on the basis of specific 
range of motion results.  Arguably a worsening of the 
disability would imply increased limitation of motion, so it 
is uncertain whether additional notice was required under the 
second element of Vazquez-Flores notice.  The veteran did not 
receive such notice in a VCAA letter.  The statement of the 
case told him that the 10 percent rating was provided when 
there was noncompensable limitation of motion, the October 
2007 supplemental statement of the case contained the 
specific rating criteria necessary for specific ratings based 
on limitation of flexion and extension of a knee.
Post decisional documents, such as a statement of the case or 
supplemental statement of the case, cannot provide VCAA 
notice.  Mayfield v. Principi, 444 F.3d 1328 (Fed. Cir. 
2006).  The veteran should have gleaned from these 
communications, however, what was needed to substantiate his 
claim.  He had months or years in which to submit additional 
argument and evidence, and testify at hearing.  He, thus, had 
a meaningful opportunity to participate in the adjudication 
of the claims after the notice was provided.
The April 2006 and December 2006 letters provided notice on 
the third Vazquez-Flores notice element; and all of the VCAA 
letters provided examples of evidence that could be submitted 
to substantiate the claim.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim 
after sending the notices.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.  
The veteran was also afforded several VA examinations with 
regard to the issues on appeal.  

Status Post L4-S1 Posterolateral Fusion 
with Complete Decompressive Laminectomies 
at L4 and L5

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Certain chronic diseases, including arthritis, will be 
presumed to have been incurred in service if it had become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A review of the veteran's service medical records reveals 
that he was seen in March 1980 with complaints of back pain 
for four days.  A diagnosis of low back pain without physical 
findings was rendered.  The examiner was convinced that the 
veteran was grossly exaggerating his symptomatology.  

In April 1980, the veteran was noted to have fallen on the 
ice and complained of pain in the upper back and neck.  The 
veteran indicated that he felt like he struck the lumbar area 
of his back and his cervical spine.  Physical examination 
revealed point tenderness in the cervical neck and lumbar 
back.  A diagnosis of point tenderness, not severe, over T8 
and L2-3 with no definite muscle spasm, was rendered.  

In September 1983, the veteran was seen with complaints of 
back pain for one day.  The veteran stated that he was moving 
a refrigerator when the pain started.  The veteran pushed the 
refrigerator and did not lift it.  Physical examniantion 
revealed decreased range of motion with pain.  The veteran's 
muscles were noted to be tight and he had pain.  He could 
barely bend forward and when doing so a pop or crack was 
heard.  Straight leg raising was negative.  It was the 
examiner's assessment that the veteran had lumbar strain and 
sprain.  

At a May 1984 examination, normal findings were reported for 
the spine and musculoskeletal system.  On a May 1984 report 
of medical history, the veteran checked the "no" box when 
asked if he had or had ever had recurrent back pain.  

In March 1988, the veteran was seen by Dennis Gutzman, M.D.  
It was reported that the veteran had injured himself in 
February 1988, while "off loading" for a transportation 
company.  Since that time, he had experienced continuous low 
back pain with left leg pain as well.  It was reported that 
the veteran had had no previous difficulties of any 
significance with his back.  These reports were sent to an 
attorney, apparently in connection with a workers 
compensation claim.

A similar history was reported in private treatment records 
dated from May 1988 to May 1995.  In May 1995, he reported 
that he had never had trouble with his back before 1987.  He 
stated that in February 1987, he was moving boxes that 
weighed over 100 pounds.  He felt a pinching sensation in his 
back but kept on working.  A week later he could not move his 
back.  He was treated conservatively for what was thought to 
be an acute rupture or a herniated nucleus pulposus at L5-S1.  
In March 1989, he had undergone a laminectomy and diskectomy 
with a fusion at L5-S1.  In June 1993, he underwent 
additional surgery.  

At his September 2004 hearing, the veteran testified to 
having fallen on the ice in 1980.  The veteran stated that 
following the incident he was kept in a back brace for 45 
days.  He indicated that it was his belief that his current 
back problems were related to his period of service.  

At a September 2004 VA examination, the veteran reported 
having fallen down stairs in 1980.  He noted having had 
intermittent problems with his back since that time.  The 
examiner observed that the veteran began to work for a 
freight deliverer in 1984.  He worked for a year and then 
reported a back problem.  He had had several surgeries on his 
back.  Following his last surgery in 1988, a catastrophic 
problem developed with decreased use and swelling of the legs 
with subsequent paraplegia.  

The examiner indicated that he had extensively reviewed the 
veteran's claims folder.  The examiner noted that the veteran 
had paraplegia secondary to some sort of thrombotic type of 
phenomenon secondary to a worker's compensation problem.  He 
indicated that the veteran had a complex back problem but 
noted that all his back problems were clearly related to the 
worker's compensation problem.  He stated that there was 
reasonable medical probability that the back problems he had 
were unrelated to his military service.  

In August 2005, a VA physician indicated that he was 
providing a report based on the history provided by the 
veteran as well as limited service medical records supplied 
by the veteran.  The physician noted the findings in the 
March 1980 service medical report.  He further indicated that 
medical records from 1980 to 1983 were missing but that the 
veteran stated that he continued to have intermittent back 
pain and was seen in troop medical clinics and treated with 
aspirin.  He observed that a clinical record from Fort Hood 
noted back strain.  The veteran was given a profile.  The 
physician stated that no further records were available for 
review.  

He noted that the veteran indicated that he continued to 
complain of back pain in service but the physicians ignored 
his complaints.  The physician stated that the veteran 
indicated that he attempted to obtain treatment for his low 
back problems at VA following service but was told he could 
not receive help.  He sought care in the private community 
and had 9 back surgeries, the last one resulting in 
paraplegia.  He noted that the veteran would clearly benefit 
from a careful review of the claims folder and his private 
medical records since his low back pain began while on active 
duty and continued to this day.  

At his May 2006 hearing, the veteran reported having 
sustained an injury to his back in March 1980.  He testified 
that he was treated for intermittent back pain throughout 
service.  He expressed his belief that his current back 
disorder had its origins in service.  

In November 2006, the Board remanded this matter for further 
development, to include a VA examination.  

In February 2007, the veteran was afforded the requested 
examination.  The examiner noted that the claims folder and 
the service medical records were available for review.  The 
examiner noted the low back treatment in March 1980.  The 
examiner further noted the September 1983 treatment.

With regard to his low back he had had nine to ten back 
surgeries.  The initial back surgery was a laminectomy for a 
ruptured disc.  The veteran reported that while working for 
Emery Worldwide while unloading some boxes he felt a snap in 
his back and had significant pain the following day.  This 
included radicular symptoms down his legs.  Both extremities 
were involved.  The nine or ten surgeries began following 
this incident.  Following examination, a diagnosis of L4-5, 
L5-S1 postoperative changes following severe disc bulging 
following repeated surgeries and postoperative infections was 
rendered.  

The examiner stated that the service medical records were 
consistent with a low back strain.  During that time, he had 
a negative straight leg raise and no evidence of radicular 
symptoms.

The examiner stated that because of the scant medical 
evidence in the claims file he would have to resort to mere 
speculation to ascertain whether or "the relatively mild" 
back injury reported in the service medical records lead to 
the injury while delivering freight.  The examiner added, 
however, that the veteran's current back condition was more 
likely related to the injury sustained following his military 
service, as the injuries he during his military service 
involved no radicular symptoms consistent with a disc bulge 
leading to a decompressive laminectomy nor did he feel that 
the injury sustained while working at Emery was an 
aggravation of a preexisting back condition.  He noted that 
both notations in the veteran's service medical records with 
regard to his low back appeared to be more likely self-
limited strains of the lumbar spine.  

The diagnoses included, L4-L5, L5-S1 postoperative changes 
following sever disk bulging following repeated surgeries and 
postoperative infections.

Analysis

The veteran undoubtedly has a current back disability.  This 
is shown in all of the medical records since 1988.  There is 
also no doubt that there was a back injury in service.  This 
is documented by the service medical records dated in 1980 
and 1983.

The critical question is whether the current back disability 
is related to the injuries in service.  The evidence in 
support of such a link consists of the veteran's statements 
and testimony made during the course of this appeal, that he 
had a continuity of symptomatology since service and the 2005 
opinion of a VA medical care provider.

The veteran's recent statements, however, are contradicted by 
the contemporaneous statements he made when treated for his 
on-the-job back injury in the 1980's and 1990's.  On those 
earlier occasions he repeatedly told physicians that he had 
no prior history of back disability.  These statements made 
closer in time to the events in question and at a time when 
the veteran was not seeking VA benefits are more probative 
than his recent reports.

The VA physician's August 2005 opinion that the veteran's 
current back disorder started in service was based on an 
incomplete and inaccurate history.  In this regard the 
physician did not take into account the veteran's post-
service back injury.  An assessment based on an inaccurate 
history supplied by the veteran is of no probative value.  
Boggs v. West, 11 Vet. App. 334, 345 (1998); see also Kightly 
v. Brown, 6 Vet. App. 200, 205-06 (1994) (finding that 
presumption of credibility of evidence did not arise as to 
medical opinion that veteran's disability was incurred in 
service because it was based on an inaccurate history, one 
which failed to acknowledge an injury well-documented in 
record, and hence holding such evidence not "material"); 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that 
presumption of credibility did not arise because physician's 
opinion was based upon "an inaccurate factual premise" and 
thus had "no probative value" since it relied upon veteran's 
"account of his medical history and service background).  

In contrast, both the September 2004 and February 2007 VA 
examiners had the claims folder available for review.  Both 
physicians, following a comprehensive review of the claims 
folder and a thorough examination of the veteran indicated 
that the veteran's current low back disorder was not related 
to his period of service.  Moreover, the February 2007 VA 
examiner indicated that the veteran's February 1988 post-
service injury was not a reaggravation of a preexisting 
injury.  The findings of the September 2004 and February 2007 
examiners are of greater probative value than the veteran's 
statements or the August 2005 VA examiner's opinion based 
upon their having the complete claims folder for review prior 
to rendering their opinions.  

Based upon the above, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.

Left Knee

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

Diagnostic Code 5003 (5010) provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion,  limitation of motion 
under DC 5260 or DC 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).

The General Counsel subsequently held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees. 38 C.F.R. § 4.71, Plate II (2007).

At the time of a May 2002 VA examination, the veteran 
complained of pain, stiffness, recurrent subluxation, 
swelling, inflammation, locking, and lack of endurance.  The 
veteran also complained of pain in the joint with lots of 
grinding and popping.  He reported having constant pain, 
which he rated as distressing.  The veteran had undergone 
arthroscopic surgery in November 2001.  The operative reports 
revealed that there was an osteal defect in the interchondral 
notch that was removed.  The veteran had a marked amount of 
chondromalacia.  The examiner observed that a MRI performed 
in October 2001 had revealed no evidence of meniscal tears.  
The medial collateral ligaments were intact.  The quadriceps 
and patellar tendon were identified and appeared to be 
normal.  There was degeneration of the lateral patellar facet 
and minimal bilateral compartment joint space narrowing.  

The veteran could brush his teeth, dress, shower, cook, 
vacuum, shop, and take out the trash.  He could not climb 
stairs, do gardening, push a lawn mower, walk, or drive a 
car.  Complicating his knee problems were problems with his 
back which the veteran reported caused lost feeling and lost 
muscle control of his legs.  The veteran was currently 
confined to a wheelchair.  

Physical examination revealed equal leg lengths.  Examination 
of the feet for abnormal weight-bearing showed no signs.  The 
veteran required a wheelchair but this was not related to his 
knee.  The appearance of the knee showed mild edema.  Flexion 
was to 130 degrees while extension was to 0 degrees.  Drawer 
and McMurray tests were normal.  Range of motion of the left 
knee was limited by stiffness and pain, with pain being the 
primary component.  The veteran's posture was normal and his 
gait could not be assessed as the veteran had limited 
function with standing and walking.  X-rays of the left knee 
revealed osteopenia within the bone structure about the knee, 
presumably on the basis of disuse.  There was mild 
osteoarthropathy and patellar chondromalacia.  There was no 
free osteochondral bone fragment, joint effusion, or other 
abnormality.  

Following examination, a diagnosis of traumatic arthritis of 
the left knee with chondromalacia was rendered.  

At his September 2004 hearing, the veteran reported that he 
had a knee brace, a leg brace, and a set of crutches.  The 
veteran noted having knee pain which did not get any better.  
He indicated that he usually did more sitting than standing.  
The veteran stated that he had moderate pain during the day.  
He also noted that the pain would become severe and 
persistent at times and last up to two or three days, 
requiring medication.  He indicated that he would try to get 
through the week.  The veteran reported that between the pain 
and swelling and trying to put on the prosthetic devices it 
was sometimes easier just to sit.  He stated that his life 
functions were almost down to zero.  The veteran also noted 
having some instability in his knee.  

At the time of a September 2004 VA examination, the veteran 
was noted to have a lateral incision as a result of surgery 
performed on the knee when he was 13.  He also had knee 
surgery in 1983.  The left knee was also noted to have been 
debrided in 2002 for removal of loose fragments.  X-rays of 
the left knee showed mild degenerative arthritis.  The 
veteran was noted to have mild degenerative arthritis of the 
left knee.  

At his May 2006 hearing, the veteran reported having a knee 
brace.  He noted that this helped him to walk.  He also 
reported using crutches.  The veteran indicated that he could 
move his knee.  The veteran also reported having spasticity 
in his legs which he related to his back injury.  

Following the May 2006 hearing, the Board remanded this 
matter for further development in November 2006, to include 
an additional VA examniantion.  

The veteran was afforded the additional VA examination in 
February 2007.  The veteran indicated that although he did 
not stand much, he had significant pain with weight-bearing.  
He noted having pain in the parapatellar region.  He 
occasionally used a hinged knee brace which helped him with 
standing.  His gait pattern could not be examined as he was 
unable to perform gait activities and presented to the 
examination in a wheelchair.  He reported having pain in his 
knee all the time and denied any flare-ups.  He noted 
instability in the knee but more related to weakness as 
opposed to ligamentous laxity.  

On physical examination the veteran could extend the knee to 
33 degrees, although the examiner could get to full extension 
passively.  Further flexion from the 33 degree extensor leg 
was to 110 degrees.  The knee was stable to varus and valgus 
and anterior and posterior drawer testing.  Crepitus was 
noted and the veteran did have a positive patellar grind 
test.  McMurray testing was negative.  There was no evidence 
of erythema or infection.  The left knee was examined in 
accordance with DeLuca, as the examiner repetitively flexed 
and extended the knee.  After 10 repetitions there was an 
increase in pain.  The veteran denied weakness, fatigability, 
lack of endurance, and incoordination.  Range of motion 
testing did not change and the extensor leg did not change 
after repetition.  Strength with extension of the knee was 4 
out of 5.  X-rays of the left knee revealed significant 
medial joint space narrowing as well as joint space narrowing 
and subchondral sclerosis and osteophyte function of the 
patellofemoral articulation.  A diagnosis of moderate to 
severe traumatic arthritis with chondromalacia of the left 
knee was rendered.  

The examiner noted that there was no significant instability 
or subluxation on examination.  The veteran had a firm end 
point with Lachman and anterior and posterior drawer testing.  
The patella appeared well-centered in the trochlear groove on 
range of motion testing.  The examiner noted that there was 
weakened movement; however, some of this was clouded by the 
fact that the muscles of his lower extremity were somewhat 
weakened and this confounded the problem with truly assessing 
what was from his injury and what was concurrently affected 
by the weakness in his lower extremities due to his back 
surgeries. 

Evaluation in Excess of 10 percent Prior to February 10, 2007

VA examination reports and treatment records prior to 
February 10, 2007, show normal extension and a non-
compensable limitation of flexion, even with consideration of 
functional factors.  The first objective medical finding for 
compensable limitation of motion did not occur until February 
10, 2007.  

Even when considering the limitation of motion caused by 
fatigue, weakness, and flare-ups, neither the actual range of 
motion nor the functional limitation warrants an evaluation 
in excess of 10 percent in accordance with Diagnostic Code 
5003.

As to DC 5257, the veteran has reported having instability 
and locking of his knees on numerous occasions.  However, the 
veteran has not been found to have instability or locking at 
the time of any VA examination, including at his most recent 
VA examination, where the knee was stable to varus and valgus 
and anterior and posterior drawer testing and McMurray sign 
was negative.  

Evaluation in Excess of 40 percent From February 10, 2007

At the time of the veteran's February 2007 VA examination, he 
was noted to have had a leg extensor of 33 degrees with 
flexion to 110 degrees.  Such a reading warrants a 40 percent 
disability evaluation under DC 5261 and noncompensable 
disability evaluation under DC 5260.  The veteran denied 
weakness, fatigability, lack of endurance, and 
incoordination.  Range of motion testing did not change and 
the extensor leg did not change after repetition.  Thus, even 
when considering DeLuca factors, an evaluation in excess of 
40 percent would not be warranted for limitation of 
extension. 

Inasmuch as the veteran was shown to have noncompensable 
limitation of flexion, he is entitled to a separate 10 
percent rating in accordance with Diagnostic Code 5003 and 
the General Counsel opinions.  He did not have additional 
functional limitation of motion; hence an evaluation in 
excess of 10 percent is not warranted.

As to DC 5257, as noted above, the veteran has reported 
instability and locking of his knees on numerous occasions.  
However, the veteran has not been found to have instability 
or locking on any VA examination, including at his most 
recent VA examination, where the knee was stable to varus and 
valgus and anterior and posterior drawer testing and McMurray 
sign was negative.  

Therefore, the preponderance of the evidence is against the 
claim for schedular evaluations in excess of 40 percent for 
left knee degenerative arthritis.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  In this regard, the service-connected 
left knee disorder has not required frequent periods of 
hospitalization.  Moreover, there have been no objective 
medical findings that the left knee disorder causes marked 
interference with employment.  Although the veteran is not 
employed and attends school on a part-time basis, as noted 
above, he also has a severe back disorder, for which service 
connection is not effect, that has a major impact on his 
functioning.  In addition, there has been no finding that he 
is specifically disabled solely as a result of his knee 
disorder.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for status post L4-S1 posterolateral 
fusion with complete decompressive laminectomies at L4 and L5 
(claimed as back condition) is denied.

An evaluation in excess of 10 percent for traumatic arthritis 
with chondromalacia, left knee, prior to February 16, 2007 is 
denied.  

A 50 percent evaluation for traumatic arthritis, left knee 
with chondromalacia, from February 10, 2007, on the basis of 
a 40 percent rating for limitation of extension and a 10 
percent rating for limitation of flexion is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


